Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Applicant’s application 16/832,615 filed on 03/27/2020.
Claims 1-13 are elected for examination and Claims 14-21 are withdrawn from consideration. Claims 1-13 are currently pending for consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2020 was filed before the mailing date of the non-final office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to “a computer implemented method of creating and storing a document ”, classified in G06Q2220/00 or G06Q10/063114.
II. Claims 14-21, drawn to “a computer implemented system for facilitating the formation, communication, and management of documents”, classified in G06Q10/10.


Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination II: Claims 14-21 has separate utility such as “facilitating the information, communication and management of document”.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed subcombination of patentably indistinct in a single combination, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
During a telephone conversation with applicant’s representative, the Examiner explained that the claims separately claims two sub combinations useable together in a single combination and that a restriction is necessary. Applicant elected Group I: Claims 

Drawings
The drawings filed on 05/15/2020 are objected to under 37 CFR 1.83(a) because the screenshots of FIG. 15-26 fail to show the quality details as described in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Title of the Invention
The title of the invention is not descriptive.  37 C.F.R. 1.72(a) states: "The title of the invention may not exceed 500 characters in length and must be as short and specific as possible" (emphasis added). Thus, the title of the invention “DOCUMENT CREATION SYSTEM AND METHOD” is not sufficiently descriptive. A new title is required that is more clearly and more specifically indicative of the invention to which the claims are directed.
The following title is suggested: “DOCUMENT CREATION SYSTEM AND METHOD using blockchain technology”.

Claim Objections
Claims 2-5 are objected to because of the following informalities: claims 1-5 recite “The system of claim 1” which the claim 1 is a “method” claim.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: claim 4 recites “forwards the draft document the reviewer” with a typo of “forwards the draft document to the reviewer”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 recites the limitation with term "the blockchain" in “the final document is added to the blockchain". There is insufficient antecedent basis for this limitation with no blockchain previously recited in the claim. Appropriate correction is required. Claims 2-13 which are dependent on the claim 1 are rejected as well.

Examiner Note
The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Barday et al. (US 10685140 B2, “Barday”) in view of Ranganathan et al. (US 10678866 B1, “Ranga”) and further in view of Ansari et al. (US 10108812 B2, “Ansari”).
As to claim 1, Barday discloses a computer implemented method of creating and storing a document using a computer network accessible by a plurality of computational devices operated by a plurality of users employed by a company as either employees or contractors, who hold roles including administrators, supervisors, reviewers, human resources (HR) users, human resource reviewers, and hotline recipients, comprising:
displaying a template on a computational device wherein a supervisor can input a description of work-related information to create a draft document; (Barday: [col 27 ln 10-13, col 23 ln 12-13] enable a user (i.e. supervisor) to modify a default template or a system-created template by adding additional sections, adding one or more additional questions (i.e. work-related information) to a particular section to 
encrypting the draft document and storing the document on an assigned location within the computer network; (Barday: [col 23 ln 18-43] the Data Population Questionnaire Generation Module identifies the personal data for the questionnaire template is encrypted by the particular data asset; a location of the stored data, e.g., a physical location of one or more computer servers on which the data is stored by the particular data asset) via one or more computer network).
forwarding the draft document, via the computer network, to a reviewer; the reviewer either: 
(a) approves the draft document and sends the reviewer approved draft document to an HR reviewer via the computer network, or (b) makes a new version of the draft document by adding reviewer edits to the draft document and returns the draft document with the reviewer edits to the supervisor via the computer network; (Barday: [col 26 ln 11-12, col 19 ln 14-22] receive approval of the assessment of the Questionnaire template prior to feeding the processing activity inventory attributes values into fields… utilizing a Gusto software application by HR (e.g. Human Resource) department of the particular organization of one or more managers via the computer network).
when the HR reviewer receives the draft document via the computer network, the HR reviewer either:  44Docket No. 1948-2 
(e) approves the draft document and designates the draft document a finalized document, or (f) adds HR edits to the draft document and the draft document with the HR edits is sent to the supervisor via the computer network; (Barday: [col 27 ln 16-18, col 26 10-12] the user (HR employee) can draft or drop question on the template by selecting the question type to the Questionnaire template as a final Questionnaire document… approve an Questionnaire document with asset assessment for feeding the asset attribute values into the fields as a complete questionnaire).
when the supervisor receives the draft document with the HR reviewer's edits, the supervisor either: 
(g) indicates an acceptance of the HR edits and the draft document is designated a finalized document or (h) makes supervisor revisions to the draft document and the draft document with the supervisor revisions is sent to the HR reviewer via the computer network; (Barday: [col 27 ln 59-60, col 15 ln 9-11] enable a user to approve and publish a completed template (i.e. finalized document) for use in a particular assessment… which is approved by a manager or other authorized individuals within a particular entity or organization).
However, Barday may not explicitly discloses all the aspects of when the supervisor receives the draft document with the reviewer edits, the supervisor either: 
(c) indicates an acceptance of the reviewer edits and the draft document with the reviewer edits is sent to the HR reviewer via the computer network, or
 (d) rejects the proposed reviewer edits or make supervisor edits to the draft document and the draft document with the rejected reviewer edits or supervisor edits is sent to the reviewer via the computer network;
steps (b) and (d) are repeated until the supervisor accepts the draft document and the draft document is sent to an HR reviewer via the computer network;
steps (f) and (h) are repeated until the supervisor accepts the HR edits and the draft document is designated a finalized document;
Ranga discloses when the supervisor receives the draft document with the reviewer edits, the supervisor either: 
(c) indicates an acceptance of the reviewer edits and the draft document with the reviewer edits is sent to the HR reviewer via the computer network, or 
(d) rejects the proposed reviewer edits or make supervisor edits to the draft document and the draft document with the rejected reviewer edits or supervisor edits is sent to the reviewer via the computer network; (Ranga: [Abstract, Claim 1] provides integrated lifecycle management for multiple information artifacts, including auditing, tracking and tracing, structured content authoring, and component content management within the content network… the life cycle state is selected from the users group consisting of draft, review, approval and published for the node representing the information artifacts in a graph-enabled relational database, in a collaborative workspace).
Ranga discloses steps (b) and (d) are repeated until the supervisor accepts the draft document and the draft document is sent to an HR reviewer via the computer network; (Ranga: [Claim 1] the document creation life cycle from the users group consists of draft, review, approval and published in a collaborative workspace indicates the draft document is further repeatedly reviewed, edited until approved).
 steps (f) and (h) are repeated until the supervisor accepts the HR edits and the draft document is designated a finalized document; (Ranga: [Claim 1] the document creation life cycle from the users group consists of draft, review, approval and published in a collaborative workspace indicates the draft document is further repeatedly reviewed, edited until approved to publish as a finalized document).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Barday and Ranga disclosing creating document collaboratively in an organization which are analogous art from the “same field of endeavor”, and, when Ranga's document creation life cycle collaborative management was combined with Barday's Human resource with data mapping interface for employees performance questionnaires, the claimed limitation on the when the supervisor receives the draft document with the reviewer edits, the supervisor either: 
(c) indicates an acceptance of the reviewer edits and the draft document with the reviewer edits is sent to the HR reviewer via the computer network, or
 (d) rejects the proposed reviewer edits or make supervisor edits to the draft document and the draft document with the rejected reviewer edits or supervisor edits is sent to the reviewer via the computer network;
steps (b) and (d) are repeated until the supervisor accepts the draft document and the draft document is sent to an HR reviewer via the computer network;
steps (f) and (h) are repeated until the supervisor accepts the HR edits and the draft document is designated a finalized document would be obvious. The 

However, Barday in view of Ranga may not explicitly disclose all the aspects of the when a draft document is designated a finalized document, the encryption is eliminated, the final document is added to the blockchain, the versions of the draft document are deleted and the encryption key for draft documents is deleted;
whereby the finalized document is rendered an immutable final document stored on the blockchain and the versions of the draft document are rendered unrecoverable.
Ansari discloses when a draft document is designated a finalized document, the encryption is eliminated, the final document is added to the blockchain, the versions of the draft document are deleted and the encryption key for draft documents is deleted; (Ansari: [col 3 ln 11-29, col 14 ln 7-10] After completion of the editing process or if no editing is needed, the document may be finalized and then approved for release by one or more designated approvers. The approvers may “approve” the document for release to a blockchain transaction… in a specific time at which the information may be available for recipients to access the document (i.e. encryption eliminated) stored in that blockchain transaction which the editions during the editing process (i.e. with versions/encryption key) are not finalized until the final 
Ansari discloses whereby the finalized document is rendered an immutable final document stored on the blockchain and the versions of the draft document are rendered unrecoverable. (Ansari: [col 6 ln 13-19, col 9 ln 42-43] the document with data is stored on the blockchain, include: the initial reception of the transaction to the blockchain; the cryptographic verification of the transaction; and a determination that transaction of the final approved document is computationally immutable for multiple blocks… the recipients read the blockchain transaction contains the finalized and approved document directly therefrom without previous versions which is unrecoverable). 
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Barday in view of Ranga and Ansari disclosing creating the document using blockchain technologies which are analogous art from the “same field of endeavor”, and, when Barday in view of Ranga's data population with questionnaire generation for employee evaluation thru HR of a company was combined with Ansari's providing the reviewed/approved final document via blockchain transaction, the claimed limitation on the when a draft document is designated a finalized document, the encryption is eliminated, the final document is added to the blockchain, the versions of the draft document are deleted and the encryption key for draft documents is deleted;
whereby the finalized document is rendered an immutable final document stored on the blockchain and the versions of the draft document are rendered unrecoverable would be obvious. The motivation to combine Barday in view of Ranga and Ansari is to effectively provide a proof of custody or audit trail for the document using the blockchain transaction. (See Ansari [0011]).

As to claim 3, Barday in view of Ranga and Ansari discloses The system of claim 1, wherein the work related information is a performance review of another worker, input into a text box on the template by the supervisor. (Barday [col 19 ln 15-21, col 28 ln 49-51] contains review, time and attendance, for one or more employees of a particular organization (e.g., GeneriTech)… the questions template may include a free form text box for input text by the manager, or other authorized individuals).
As to claim 4, Barday in view of Ranga and Ansari discloses The system of claim 1, wherein when the supervisor forwards the draft document the reviewer, the draft document is sent to an inbox of the reviewer and an electronic notification is sent to the reviewer that the inbox requires the reviewer's attention. (Ansari: [col 9 ln 6-8, col 11 ln 1-5] information system 100 notifies all required approving entities (i.e. reviewer) and requests approval of the release of the document… once the document has been finalized, the approvers will be notified, the notification may be a message that is delivered to the approver system or an email that is sent to the email address (i.e. inbox) associated with an approver (i.e. reviewer)).
As to claim 5, Barday in view of Ranga and Ansari discloses The system of claim 1, wherein when the reviewer approves the draft document, the draft document is sent to an inbox of the HR reviewer and an electronic notification is sent to the HR reviewer that the inbox of the HR reviewer requires the HR reviewer's attention. (Ansari: [col 9 ln 6-8, col 11 ln 1-5] information system 100 notifies all required approving entities (i.e. HR reviewer) and requests approval of the release of the document… once the document has been finalized, the approvers will be notified, the notification may be a message that is delivered to the approver system or an email (i.e. electronic notification) that is sent to the email address (i.e. inbox) associated with an approver (i.e. HR reviewer)).
As to claim 6, Barday in view of Ranga and Ansari discloses The method of claim 1, wherein the template includes space to input text and suggested language to be input. (Barday: [col 28 ln 49-51] the questions template may include a free form text box).
As to claim 7, Barday in view of Ranga and Ansari discloses The method of claim 1, wherein the template includes a dropdown menu to select different types of documents. (Barday: [col 50 ln 10-12] use a dropdown menu to select a suitable existing processing activity for the questions template).
As to claim 8, Barday in view of Ranga and Ansari discloses The method of claim 7, wherein the dropdown menu provides an ability to select a performance review type document, a hotline submission or notification.
As to claim 9, Barday in view of Ranga and Ansari discloses The method of claim 1, wherein the template includes a dropdown menu to select from among a group of identified employees that will be the subject of the document. (Barday: [col 20 ln 19-21] FIG. 8 shows the questionnaires template with visual data map provides a visual indication of a flow of data collected from particular data subjects menu from the employees group).
As to claim 11, Barday in view of Ranga and Ansari discloses The method of claim 1, wherein when the reviewer makes a new version of the document in step (b), an email is sent the supervisor to alert the supervisor that a new version of the document requires their attention. (Ansari: [col 10 ln 27-30, col 9 ln 6-8] an editor being required, the editor is set and then notified via email or the like that a document is ready to be reviewed and edited… information system 100 notifies all required approving entities and requests approval of the release of the document).
As to claim 12, Barday in view of Ranga and Ansari discloses The method of claim 1, wherein when the supervisor approves the reviewer's edits to the document in step (a), an email is sent to the HR reviewer to alert the HR reviewer that a document requires their attention. 
As to claim 13, Barday in view of Ranga and Ansari discloses The method of claim 1, wherein the draft document is forwarded to the reviewer by transmitting the document to an inbox of the reviewer, accessible by the computational device. (Ansari: [col 10 ln 27-30] an editor is notified via email or the like that a document is ready to be reviewed and edited).
	
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Barday in view of Ranga and Ansari and further in view of Morikawa (JP 2019169122 A, filed on 03/23/2018, “Morikawa”).
As to claim 2, Barday in view of Ranga and Ansari discloses The system of claim 1, 
	However, Barday in view of Ranga and Ansari may not explicitly discloses all the aspects of the wherein the reviewer approves the draft document by clicking an approval button on the template, which also transmits the reviewer approved draft document to an inbox of the HR reviewer. 
Morikawa discloses wherein the reviewer approves the draft document by clicking an approval button on the template, which also transmits the reviewer approved draft document to an inbox of the HR reviewer. (Morikawa: [0336-0337] the final approver operates the manager terminal and presses the “approve button” to perform approval the final contents of the series of documents… the employee management communication means transmits the employee of the sender who has transmitted for an approval request for notifying that an approval has been made with an E-mail).
wherein the reviewer approves the draft document by clicking an approval button on the template, which also transmits the reviewer approved draft document to an inbox of the HR reviewer would be obvious. The motivation to combine Barday in view of Ranga and Ansari and Morikawa is to provide a method for sequentially constructing a document with initial setting material data reflecting the content corresponding to check the quantity to improve work efficiency. (See Morikawa [0554]).
As to claim 10, Barday in view of Ranga and Ansari discloses The method of claim 1, 
However, Barday in view of Ranga and Ansari may not explicitly discloses all the aspects of the wherein the document template includes a button with which to attach a data file to the document.
 Morikawa discloses wherein the document template includes a button with which to attach a data file to the document. (Morikawa: [0255, 0579] operating the administrator terminal to select the radio button to attach the name of the land, confirmation of the certificate, in accordance with the draft of the house purchase 
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Barday in view of Ranga and Ansari and Morikawa disclosing creating the document which are analogous art from the “same field of endeavor”, and, when Barday in view of Ranga and Ansari's data population with questionnaire generation for employee evaluation thru HR of a company was combined with Morikawa's providing a button to attach a data file, the claimed limitation on the wherein the document template includes a button with which to attach a data file to the document would be obvious. The motivation to combine Barday in view of Ranga and Ansari and Morikawa is to provide a method for sequentially constructing a document with initial setting material data reflecting the content corresponding to check the quantity to improve work efficiency. (See Morikawa [0554]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                    /JENQ-KANG CHU/Examiner, Art Unit 2176            
                                                                                                                                                                                            
/ARIEL MERCADO/Primary Examiner, Art Unit 2176